Citation Nr: 0404390	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  02-14 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUE

Entitlement to service connection for a heart disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from January 1972 to January 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by which 
the RO denied service connection for a heart disability.


REMAND

The veteran contends that he had two defects from birth-a 
bicuspid aortic valve and a defect in the tissue of the 
ascending aorta-that were both aggravated by military 
service resulting in an aortic stenosis, insufficiency, and 
an aneurysm of the ascending aorta.  Specifically, the 
veteran points to his heavy lifting, physical exertion, and 
the failure to detect the problem in 1984 when he was treated 
for chest pain, as events during service that aggravated his 
heart problems.

The Board has considered the medical evidence of record on 
the question of whether any heart disorder was aggravated by 
military service and finds that additional development is 
necessary.  The evidence indicates that in 1998, in the 
course of a work-up for a foot operation, it was discovered 
that the veteran had a heart murmur.  This led to an 
echocardiogram showing a dilated ascending aorta, mixed 
aortic stenosis and insufficiency with probable bicuspid 
aortic valve, and a dilated left ventricle with normal 
function.  A CT scan was done which confirmed that the 
ascending aorta was enlarged.  A January 1999 operative 
report shows a preoperative diagnosis of aortic stenosis and 
insufficiency, and aneurysm of the ascending aorta.  At that 
time R.G., M.D. operated on the veteran and performed a 
composite replacement of the ascending aorta and aortic valve 
with a St. Jude composite graft.  R.G., M.D. provided letters 
dated in December 1998 and December 2002.  In these letters, 
he opined that the most likely explanation for the aneurysm 
formation is a congenital bicuspid aortic valve and the 
accompanying aortic wall pathology.  The examiner does not 
answer the question of whether physical exertion or heavy 
lifting likely aggravated the veteran's bicuspid aortic valve 
or ascending aorta condition.  Furthermore, the examiner did 
not indicate whether failure to detect the condition in 1984 
led to permanent worsening of any pre-existing heart 
disorder.  Similarly, while there were two VA examinations 
conducted on the veteran, neither provided an opinion as to 
whether the present heart disorder was related to his 
military service.  Consequently, additional development is 
required. 

The Board also observes that the veteran has not been 
notified of the obligations of VA and the veteran as to 
producing the evidence needed to substantiate the claim of 
service connection for a heart disability.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) and 
VA's implementing regulations require that the veteran be 
notified of the evidence needed to substantiate his claim for 
service connection, as well as notice of the evidence that 
the veteran is responsible for producing and the evidence 
that VA is responsible for producing.  38 C.F.R. § 3.159 
(2003).  In this case, while the rating decision does tell 
the veteran generally what evidence is needed to substantiate 
a claim of service connection, the Board is unable to 
identify any such notice specific to the veteran's claim in 
the available record.  Consequently, specific notice as to 
the evidence needed to substantiate the veteran's claim, and 
notice of whose obligation it is to produce such evidence is 
necessary before proceeding further in this matter.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that notification and any 
additional development action required by 
the regulations implementing the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  38 C.F.R. § 3.159.  

2.  The RO should schedule another VA heart 
examination with a view toward obtaining an 
opinion as to whether the veteran's 
bicuspid valve and ascending aorta 
deficiency are related to his military 
service.  The RO should provide the 
examiner with the claims file and ask the 
examiner to review the claims file prior to 
rendering an opinion.  In particular, the 
examiner should review both letters from 
R.G., M.D., the prior VA examination 
reports, and the Internet articles provided 
in February 2000.  The examiner is asked to 
conduct whatever examination, research, or 
tests are deemed necessary to arrive at a 
well-founded medical opinion 1) as to 
whether the evidence clearly and 
unmistakably shows that the veteran's heart 
disability existed prior to military 
service, and 2) as to whether there is a 
connection between any heart disorder, or 
worsening thereof, and the veteran's 
military service.  In particular, the 
examiner is asked to indicate whether any 
pre-existing heart disorder worsened or 
increased in severity during military 
service.  (The veteran contends that it did 
because of physical exertion, heavy 
lifting, or the failure to detect the 
problem in 1984 when he complained of chest 
pain.)  Specifically, the examiner is asked 
to opine as to whether any pre-
existing/congenital heart disease underwent 
an increase during military service, and if 
so, whether there is clear and unmistakable 
evidence that the increase was the result 
of natural progress of the disease.  If it 
is concluded that there was no increase in 
severity, the examiner should point to 
specific evidence that led to such a 
conclusion.  In arriving at opinions in 
this case, the examiner should resolve any 
conflict with the Internet material 
provided in February 2000, the December 
2002 and December 1998 opinions by R.G., 
M.D., or the prior VA examination reports.  
The reasons for all opinions should be set 
forth in detail.  

3.  After the above-requested development 
has been completed, the RO should again 
review the record, including the newly 
obtained evidence.  If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.

After giving the veteran an opportunity to respond to the 
SSOC, the case should be returned to the Board.  (The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).)

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

